Citation Nr: 0122173	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  01-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.  He died in July 1965.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant received an annual income of approximately 
$11,046 for the year 1999.

3.  The appellant has no dependents and has reported 
unreimbursed medical expenses of approximately $3,127.

4.  The maximum amount of allowable income for a surviving 
spouse with no dependents in 1999 was $6,026.


CONCLUSION OF LAW

The requirements for nonservice-connected death pension 
benefits have not been met.  38 U.S.C.A. § 1541 (West 1991); 
38 C.F.R. §§ 3.3(b), 3.23 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  In this case, the Board finds that the appellant was 
provided adequate notice and assistance as to the evidence 
needed to substantiate her claim and that she will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. Pt. 3).

The appellant believes that she is entitled to the receipt of 
death pension benefits.  The surviving spouse of a veteran is 
entitled to receive VA improved nonservice-connected death 
pension benefits if the veteran had qualifying service under 
38 U.S.C.A. § 1521(j) (West 1991), or, at the time of death, 
was receiving or entitled to receive compensation for a 
service-connected disability based on service during a war.  
See 38 U.S.C.A. § 1541(a) (West 1991).  In this case, the 
veteran served on active duty from February 1942 to November 
1945.  This period represents service of more than ninety 
days during World War II, a period of war.  See 38 U.S.C.A. 
§ 101(8) (West 1991).  Therefore, the veteran had qualifying 
service under 38 U.S.C.A. §§ 1521(j), 1541(a) (West 1991).

Notwithstanding the above, the surviving spouse must also 
have an annual income that does not exceed the applicable 
maximum annual pension rate specified in 38 U.S.C.A. § 1541 
(West 1991).  For pension purposes, payments of any kind from 
any source will be counted as income during the 12 month 
annualization period in which received, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272 (2000).  
See 38 C.F.R. § 3.271 (2000).  Unreimbursed medical expenses 
constitute one of the specific exclusions to income, provided 
they comport with the requirements of 38 C.F.R. § 3.272(g)(1) 
(2000).

In her July 2000 claim, the appellant reported that she 
received $340.52 per month of retirement pension plan 
benefits and $580 per month of Social Security Administration 
benefits.  In August 2000, the RO informed her that her claim 
was denied because her yearly income exceeded the statutory 
limit of $6,026 for a surviving spouse.  The appellant 
disagreed with the RO's decision and stated that she had 
numerous bills, including medical bills, utility bills, and 
mortgage payments.  She also believed that she was under the 
statutory income limit because she was under the limit for 
Social Security Administration purposes.

In the Statement of the Case, the RO informed the appellant 
that unreimbursed medical expenses would be excluded from the 
computation of her annual income.  In February 2001, the 
appellant submitted a VA Form 9 in which she reported a total 
monthly income of $938.52 ($598 Social Security and $340.52 
retirement).  The appellant also submitted copies of bills 
and an itemized list of her expenses.  She reported yearly 
unreimbursed medication costs of approximately $2,779 and 
yearly health insurance premiums of $348.  

As aforementioned, the appellant had an annual income that 
exceeded the maximum annual rate of improved death pension 
for a surviving spouse with no dependents in 1999, and the 
amount of her unreimbursed medical expenses was not 
sufficient to place her income below the maximum.  Therefore, 
inasmuch as the appellant had an annual income that exceeded 
the applicable maximum annual pension rate specified in 38 
U.S.C.A. § 1541 for 1999, entitlement to nonservice-connected 
death pension benefits is legally precluded.  The law in this 
case is dispositive; thus, the appellant's claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Nonservice-connected death pension benefits are denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

